Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.
 
Claims 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 2/2/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
  				Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21 - 36 of U.S. Patent Application No. 15/670,977 (now an issued Patent 10683524) in view of Agresti et al. above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the copending application is directed to A method, comprising: providing a gel droplet containing a species, wherein the gel droplet is within a surrounding droplet; and exposing the species within the gel droplet to a reactant which is reactive with the species (see claim 1) wherein providing a gel droplet containing a species comprises: providing a fluidic droplet containing a species; and causing the fluidic droplet to form a gel droplet containing the species, and the claims of the instant application is to a method, comprising: providing droplets of a first fluid comprising polymer, surrounded by a second fluid, contained in a carrier fluid; solidifying the second fluid; causing the polymer in the first fluid to form a gel; and removing the solidified second fluid, thereby forming a suspension of the gel in the carrier fluid. 
       Although the instant claims are silent of the specific species recites by the copending claims, nonetheless the instant claims generically recite the addition of species (see claims 25 and 41 for example). Agresti teaches addition of different species such as DNA (see 0030).  Therefore one of ordinary skill in the art would have been motivated to practice the copending claims by employing the instant claims with a reasonable expectation of success.   
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 71-88 of U.S. Patent Application No. 15/792218 (now a Patent 10,508, 294) in view of Agresti et al. above. Although the conflicting claims are 
              The claims of the copending application is directed to composition comprising a plurality of droplets in an emulsion, wherein a droplet of the plurality of droplets comprises a cell and a particle, wherein the particle comprises one or more reagents for facilitating a reaction on a nucleic acid molecule of the cell., and the claims of the instant application is to a method, comprising: providing droplets of a first fluid comprising polymer, surrounded by a second fluid, contained in a carrier fluid; solidifying the second fluid; causing the polymer in the first fluid to form a gel; and removing the solidified second fluid, thereby forming a suspension of the gel in the carrier fluid. 
       The claims differ in such that the copending application fails to recite that the composition comprises a first and second fluid, nonetheless recites plurality of the droplets that the particle is a gel, comprises plurality of droplets which overlaps with the instant claims, thus an obvious variation of the instant claims. Agresti teaches addition of different species such DNA (see 0030), PCR primers.  Therefore one of ordinary skill in the art would have been motivated to practice the copending claims by employing the instant claims with a reasonable expectation of success.  
 Thus obvious that the composition of the copending application will be used in the instant claims. 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8, 10-22, 24-29 of U.S. Patent Application No. 15/884215( now a Patent 10221437) in view of Agresti et al. above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
	The claims of the copending application are drawn to a method, comprising:(a) providing a fluidic droplet in a carrying fluid, wherein said fluidic droplet comprises a first fluid that is substantially immiscible in said carrying fluid, and wherein said carrying fluid is substantially immiscible in water; (b) 
Agresti teaches addition of different species such as DNA (see 0030).  Therefore one of ordinary skill in the art would have been motivated to practice the copending claims by employing the instant claims with a reasonable expectation of success that practicing the instant claimed invention would encompass practicing the copending claims.

In view of the foregoing, the copending application claims and the current application claims are obvious variations.



Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over of U.S. Patent No 10,738337 in view of Link et al. (U.S. Patent Pub. No. 2007/0003442). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The current claims are drawn to a method comprising the steps of providing a plurality of droplets, wherein a droplet of the plurality of droplets comprises a gel particle of a plurality of gel particles, a cell of a plurality of cells, and a nucleic acid molecule of a plurality of nucleic acid molecules, wherein the cell comprises a sample nucleic acid molecule, and using the nucleic acid molecule and the sample nucleic acid molecule to generate a nucleic acid product, while the claims of 
In view of the foregoing, the patented claims and the current application claims are obvious variations.


Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 156-168 of U.S. Patent Application No. 14/814946 (now a patent 9377132).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
	The patented claims are directed to a method of forming a suspension of droplets in a fluid, the method comprising: providing a plurality of fluidic droplets each of the fluidic droplets comprising a first fluid and a gel droplet capable of undergoing change….. The instant claims are to a method comprising: providing droplets of a first fluid comprising polymer, surrounded by a second fluid, contained in a carrier fluid; solidifying the second fluid; causing the polymer in the first fluid to form a gel; and removing the solidified second fluid, thereby forming a suspension of the gel in the carrier fluid.
Despite the variation one of ordinary skill in the art would have been motivated to form a suspension of droplets in a fluid droplets to a gel, because the claims of the instant claims with a reasonable expectation of success because the claims of the instant claims have a plurality of fluids i.e., first and second, forms a gel, adding species to the fluids species in the instant claims. 
In view of the foregoing, the patented claims and the current application claims are obvious variations.


Claims 30-36 and 41 -63 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,850,526 in view of Link et al. (U.S. Patent Pub. No. 2007/0003442,). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The current claims are drawn to a method comprising the steps of providing a plurality of droplets, wherein a droplet of the plurality of droplets comprises a gel particle of a plurality of gel particles, a cell of a plurality of cells, and a nucleic acid molecule of a plurality of nucleic acid molecules, wherein the cell comprises a sample nucleic acid molecule, and using the nucleic acid molecule and the sample nucleic acid molecule to generate a nucleic acid product, while the allowed claims of U.S. Patent No. 9,850,526 are drawn to compositions comprising a plurality of droplets in an emulsion, wherein the plurality of droplets is monodisperse, wherein a droplet of the plurality of droplets comprises a particle, and wherein the particle may be 
Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over U.S. Patent Application No. 15/915686 (now a patent 10,471,016) in view of Monoforte (WO 2007140015).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows
The claims of the copending application is to a method of forming microparticles, comprising: passing a plurality of micro droplets comprising a gel precursor through a curved microfluidic channel having at least one dimension measuring from about 5 pm to about 200 pm; and crosslinking the gel precursor to form a plurality of microparticles 
 The method of forming the microparticle differs only in the shape conforming to the microfluid channel.  
Monforte teaches using a device comprising a flow channel, a first fluid that is an aqueous solution and a second fluid that is immiscible with the first fluid and is therefore the partitioning solution (e.g. para 0008-0009,pg. 3) incorporating microfluidic technologies, see. para 0083-0086,pg. 24-25). Therefore, Monforte meets the limitation: wherein the partitioning comprises using microfluidic techniques as required
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claim 1-3, 5-7, 12, 23-25, 30-33, 37-38 and 41-42 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21- 36 of U.S. Patent Application No. 16640598. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the copending application is directed to method, comprising: forming a microfluidic droplet comprising a first fluid contained within a carrying fluid, the first fluid comprising an anhydride; polymerizing some of the anhydride within the microfluidic droplet to form a poly(anhydride) to cause the droplet to form a microcapsule; cross-linking the poly(anhydride) within the microcapsule; and hydrolyzing some of the anhydride within the microcapsule to form carboxylic acid, and the claims of the instant application is to a method, comprising: providing droplets of a first fluid comprising polymer, surrounded by a second fluid, contained in a carrier fluid; solidifying the second fluid; causing the polymer in the first fluid to form a gel; and removing the solidified second fluid, thereby forming a suspension of the gel in the carrier fluid. 
       
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 30-36 and 41 -63 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,683,524 in view of Link et al. (U.S. Patent Pub. No. 2007/0003442). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The instant claims are drawn to a method comprising the steps of providing a plurality of droplets, wherein a droplet of the plurality of droplets comprises a gel particle of a plurality of gel particles, a cell of a plurality of cells, and a nucleic acid molecule of a plurality of nucleic acid molecules, wherein the cell comprises a sample nucleic acid molecule, and using the nucleic acid molecule and the sample nucleic acid molecule to generate a nucleic acid product, while the allowed claims of U.S. Patent No. 10,683,524 are drawn to a method comprising the steps of providing a gel droplet containing a species, wherein the gel droplet is within a surrounding droplet, and exposing the species to a reactant which is reactive with the species, wherein the species is a nucleic acid (see claim 4 of the ‘524 patent) and the reactant is a second nucleic acid (see claim 5 of the ‘524 patent). However, the ‘524 patent does not teach that the surrounding droplets comprise a cell. Link teaches methods and use of compositions comprising aqueous droplets in a water-in-oil emulsion that comprise entities such as particles or cells, with as few as one entity per droplet (see paragraphs 38, 55 and 89). Link also teaches that droplets comprising one species may be fused with another droplet containing a species to initiate or determine a reaction between the species contained in the individual droplets (see Abstract, paragraph 37, last five lines of paragraph 55 and last limitation of claim 1). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to perform a method using compositions comprising droplets in an emulsion that comprise one or more cells or other species that may be combined to initiate or determine a reaction as taught by Link, wherein the droplets comprise a gel droplet comprising a nucleic acid species reactive with a second nucleic acid species, as taught by the claims of U.S. Patent No. 10,683,524, since the skilled artisan would have been motivated with a reasonable expectation of success to use the methods as taught by the claims of the ‘524 patent in droplets generated by the methods of Link since Link teaches methods and compositions for generating droplets comprising entities such as cells and particles, wherein droplets may be fused to initiate reactions between species of interest contained within the droplets and/or cells, including exposure of the cells to 

In summary, it is noted that applicant has numerous issued patent and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s) for each and every one considered to be the same or similar subject matter.

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             02/5/21